OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


                                                                      l(l f
                                           ......
                                                ~.   '•;,


                                       ;   \~fj. ,c.£~

411712015
Godinez, Marco Antonio
                               (j{ $, ~ ~ ~\~~\ ~p,r ,vJ
                               \B~\Tr. [G,\:,,.fio. ,i 70-l,~'         WR-83, 149-01', \
                                                                                        ,.,
On this day, the application foR~_:,11 :n Wr,it,.of l:fabeas Corpus has been received ''
and presented to the Court.        ·":;:-  ~<:F:iY·~;;iP'
                                          <::;;:;;;:;.,/            Abel Acosta, Clerk

                             MARCO ANTONIO GODINEZ
                             GOREE UNIT- TDC # 1898548                                             I~
                                                                                        "-·•.-,_ '-./t-
                                                                                             \~(~.
                             7405 HWY 75 SOUTH                                                       ~:
                                                                              UTF
                             HUNTSVILLE,                    ~]j'il(ll'·-·           1 r             ~\
                                                                                    I
                                                                                    I
                                                                                    1
                                                                                    \              ·1